Citation Nr: 1733259	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 30 percent for residuals of frostbite, left foot.

2.  Entitlement to an extraschedular rating in excess of 30 percent for residuals of frostbite, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Regional Office (RO) in New Orleans, Louisiana.

In February 2015, the Board remanded the issue for referral to the Under Secretary for Benefits or the Director, Compensation Service, for a determination of whether the assignment of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  The case has been returned for further appellate review.


FINDING OF FACT

The symptoms and level of disability resulting from the Veteran's service-connected residuals of frostbite affecting both feet are contemplated by the assigned schedular rating.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an extraschedular rating in excess of 30 percent for residuals of frostbite, left foot, have not been met.  38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria for assignment of an extraschedular rating in excess of 30 percent for residuals of frostbite, right foot, have not been met.  38 C.F.R. § 3.321(b)(1) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Moreover, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.

The Veteran is currently assigned a 30 percent rating for frostbite residuals of each foot under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016), which specifically addresses residuals of cold weather injuries.  Cold weather residuals of the affected part consisting of arthralgia or other pain, numbness, or cold sensitivity are assigned a 10 percent rating.  Id.  

Cold weather residuals of the affected part consisting of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) are assigned a 20 percent rating. Id.  

Cold weather residuals of the affected part consisting of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) are assigned a 30 percent rating.  Id.  

The Board finds that referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1)(2016).  Here, the schedular rating criteria reasonably contemplate the Veteran's residuals of frostbite as shown by the evidence.  Additionally, the evidence of record does not support a finding that the Veteran's service-connected disabilities in combination manifest in any symptoms that are not contemplated by the rating schedule.  In addition to residuals of frostbite of the left and right feet, service connection is in effect for scar, residual of laceration, right thumb, evaluated as noncompensably disabling.

On VA examination in December 2009, the Veteran endorsed symptoms of constant or near constant pain in the arches of his feet, distal feet, and toes.  The Veteran described the pain as worse at night, in cold weather, and upon walking or standing.  He also described moderate tingling in each foot, and he reported recurrent fungal infections in the feet.  The examiner noted that the Veteran did not have a history of other cold injuries, no amputations related to cold injuries, no history of tissue loss, and no history of Raynaud's phenomenon.  Furthermore, there was no history of decreased or lost sensation (numbness), abnormal coloration, breakdown or ulceration, or experiencing muscle cramps after use.  Physical examination of the feet revealed they were red or blotchy red, and his skin was noted as thick.  The temperature of his skin was normal and drier than normal with cracks and fissures.  Hair growth was found to be decreased, and there was onychomycosis (fungus) and thickening of the toenails.  Also, there was callus formation, but no tenderness.  There were no scars, infection, or ulcerations noted by the examiner.  Reflex examinations revealed normal findings.  Sensory and muscle functions were all found to be normal.  Peripheral pulses for both feet were found to be normal in each radial and dorsalis pedis, but were decreased in each posterior tibial pulse.  There was no edema, amputation or other tissue loss found.  The Veteran did not have muscle atrophy or evidence of flatfoot, hammertoe, claw toe, or other toe flexion or extension deformity.  Ligament strength in the affected areas was also normal.  Radiographic imaging revealed a mild hallux valgus deformity of both first toes, but the joint spaces in the feet were felt to be well maintained, and no fracture or dislocation was seen in either foot.  

In a February 2015 Board decision, the Board determined that a rating in excess of 30 percent for service-connected residuals of frostbite affecting both feet was not warranted.  Based on the Veteran's contention that an extraschedular rating was warranted for his bilateral foot disability, the Board remanded the issue and directed the agency of original jurisdiction to refer the issue of entitlement to an extraschedular rating for residuals of frostbite affecting both feet.  

In February 2017, the Director of the Compensation Service determined that such entitlement was not warranted.  In making the determination, the Director of Compensation considered all of the medical evidence which showed no emergency room visits, hospitalizations, surgical procedures, or use of ambulatory devices due to frostbite of either foot.  The Veteran's reports of pain on standing and walking were considered, as well as the fact that no swelling, significant deformity, or significant neurological symptoms were found on any examinations or treatment records.  The Director noted that there is no evidence in the claims file from any of the Veteran's past or present employers demonstrating interference with work due to frostbite of the feet.  To the contrary, the Veteran has reported that his paranoid schizophrenia has prevented him from being able to work.  Ultimately, the Director of Compensation Service determined that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical and the Veteran's symptomatology for his service-connected residuals of frostbite of both feet is wholly contemplated by the 30 percent criteria.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Throughout the appeal period, the Veteran has described his residual frostbite symptoms as pain, burning, stinging, tingling, and sensitivity to cold with a feeling of "thawing."  
The evidence fails to show anything exceptional or unusual about the Veteran's frostbite residuals of either foot that would render the schedular criteria inadequate.  The preponderance of evidence shows that the symptoms that are residual of his frostbite are bilateral pain, cold sensitivity (burning, tingling, and a thawing feeling), and nail abnormality that are specifically contemplated by the rating schedule.  Furthermore, there is no indication that his frostbite disabilities have resulted in any significant interference with work and they have not resulted in any hospitalization. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and an extraschedular rating or ratings are not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

						(CONTINUED ON NEXT PAGE)



ORDER

An extraschedular rating in excess of 30 percent for residuals of frostbite, left foot, is denied.

An extraschedular rating in excess of 30 percent for residuals of frostbite, right foot, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


